DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the reply filed 04/13/2022, Applicant has amended each of the independent claims to essentially include “automatically and dynamically adjust a size and a position of dynamic guides displayed on a display device of the mobile computing device to direct the user to position the mobile computing device and the field of view relative to the printed media” and argues that these limitations were not taught by the prior art made of record. However, the Examiner respectfully agrees for the reasons laid out below.

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.

As stated above, Applicant has amended each of the independent claims to essentially include “automatically and dynamically adjust a size and a position of dynamic guides displayed on a display device of the mobile computing device to direct the user to position the mobile computing device and the field of view relative to the printed media” and argues that these limitations were not taught by the prior art made of record. However, Le Henaff, WO2016/077934 (cited as U.S. Publication No. 2018/0349695 in the previous action), which was used in the rejections of claims 5 and 9, clearly shows in Figures 8B and 8C a visual guide 154 that changes size and position on the display to direct a user to change a distance and field of view between the user device with the display to a region of interest, per paragraph [0114]. While a solid visual guide 154 is used, one of ordinary skill could easily envision a visual guide with just the four corners of the area of interest being highlighted, meeting the recitation of “dynamic guides”, plural as claimed.

Claims 1-9, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, U.S. Publication No. 2019/0007603 in view of Graham, “How The Intercept Outed Reality Winner” (retrieved at https://blog.erratasec.com/2017/06/how-intercept-outed-reality-winner.html#.Ya6uzvnMJaT, published June 2017) and Le Henaff, WO2016/077934 (citations will be given to U.S. Publication No. 2018/0349695 which is the national stage entry of the reference).

Regarding claim 1, Inoue teaches a mobile computing device (see Inoue Figure 1, mobile terminal 104) comprising: 

imaging hardware to capture an image of a printed media (see Figure 1, image capturing sensor 105 and paragraph [0038]. Figure 18, step s1802 also illustrates this); 
memory to store instructions; and a processor to execute the instructions (see paragraph [0135]) to: 

detect the printed media within a field of view of the imaging hardware (see Figure 18, step s1802 and paragraph [0124])); 

dynamically guide a user to position the field of view to capture a region of the printed media including an embedded print pattern (see Figure 17, 1703 warning screen; Figure 18, step s1805; and paragraph [0133]);

detect the embedded print pattern within the region (see Figure 18, steps s1807 and s1803).

Inoue does not expressively teach the processor executes the instructions to

automatically and dynamically adjust a size and a position of dynamic guides displayed on a display device of the mobile computing device to direct the user to position the mobile computing device and the field of view relative to the printed media; 

correlate the embedded print pattern with a source identification of the printed media; and 

determine the source identification of the printed media.

However, Graham in a similar teaching in the same field of endeavor teaches a system for determining an embedded print pattern within printed media (see Graham page 1, third paragraph and page 3) based on an image of the printed media (see page 1, first paragraph) as taught in Iguchi wherein the system is further configured to 

correlate the embedded print pattern with a source identification of the printed media; and determine the source identification of the printed media (see page 4, image and first paragraph).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace information included in the embedded print pattern taught in Iguchi (see Iguchi paragraph [0036]) with information about the source of the printed media taught in Graham to yield the predictable results of successfully identifying the source printer. 

Inoue in view of Graham does not expressively teach 

automatically and dynamically adjust a size and a position of dynamic guides displayed on a display device of the mobile computing device to direct the user to position the mobile computing device and the field of view relative to the printed media.

However, Le Henaff in a similar invention in the same field of endeavor teaches a mobile computing device associated with a user (see Le Henaff Figure 2, device 112 and Abstract) with imaging hardware to capture an image of an object within a field of view (see Figures 8B and 8C paragraph [0050]) and a processor configured to execute instructions (see claim 20) as taught in Inoue in view of Graham wherein the processor is to execute the instructions to 

automatically and dynamically adjust a size and a position of a dynamic guide displayed on a display device of the mobile computing device to direct the user to position the mobile computing device and the field of view relative an area of interest (see Figures 8B and 8C and paragraphs [0114]-[0115]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of having a dynamic guide on a display as taught in Le Henaff with the system taught in Inoue in view of Graham, the motivation being to ensure that a proper image of the printed media is taken. 

Inoue in view of Graham and Le Henaff does not expressively teach wherein there are plural dynamic guides. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the single dynamic guide of Inoue in view of Graham and Le Henaff with plural dynamic guides to yield the predictable results of successfully guiding a user to take a sufficient photo.

Method claim 7 recites similar limitations as claim 1, and is rejected under similar rationale. 

Regarding claim 2, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 1, and further teaches wherein the processor is to calculate a distance between the imaging hardware and the printed media (see Inoue paragraph [0133]).

Regarding claim 3, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 2, and further teaches wherein the processor is to execute the instructions to dynamically guide the user to an adjusted distance between the imaging hardware and the printed media (see Inoue Figure 17, 1703 warning screen and paragraph [0133]). 

Regarding claim 4, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 1, and further teaches wherein the processor is to execute the instructions to determine a criteria of the embedded print pattern (see Inoue paragraph [0129] referring to “reading sensitivity”).
Regarding claim 5, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 1, and further teaches wherein the processor is to execute the instructions to determine a guide template to dynamically display the display device with display of an image of the printed media (see Le Henaff Figures 8b-8c and paragraph [0114] as combined with Inoue paragraph [0038]).

Regarding claim 6, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 1, and further teaches wherein the processor is to execute the instructions to determine detectability criteria of the embedded print pattern (see Inoue paragraph [0129] referring to “reading sensitivity”).

Regarding claim 8, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 7, and further teaches initiating a detection technique on the mobile computing device to detect the embedded print pattern (see Inoue Figure 18 and paragraph [0135]).

Regarding claim 9, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 7, and further teaches wherein dynamically guiding the user to position the field of view of the imaging hardware to encompass the region of the printed content includes dynamically repositioning the dynamic guides as visual indicators the a display of the mobile computing device to direct the user to move the mobile computing device a distance from the printed media (see Le Henaff Figures 8b and 8c and paragraph [0114] as combined with Inoue paragraph [0038]).

Regarding claim 11, Inoue in view of Graham teaches all the limitations of claim 7, and further teaches wherein the embedded print pattern is included on a white space of the printed media (see Graham pages 2-3, images).

Regarding claim 12, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 7, and further teaches establishing embedded print pattern parameters at a print device (see Graham page 4 which shows that the dot pattern had a modulation scheme which revealed the relevant data).

Regarding claim 14, Inoue teaches a non-transitory computer-readable data storage medium storing instructions executable by a processor to (see Inoue paragraph [0135]): 

receive an image of the printed media captured within a field of view of the mobile computing device (see Figure 1, imaging sensor 105 of portable terminal 104 and paragraph [0038]. Figure 18, step s1802 also illustrates this); 

determine whether an embedded print code of the printed media is captured within the field of view of the mobile computing device (see Figure 17, 1702 reading screen and Figure 18, steps s1802-s1804. Paragraph [0124] indicates that “additional information” is embedded and that the system determines an area it is contained in); 

dynamically guide a user to position the mobile computing device in a reading position of the mobile computing device to the embedded print pattern (see Figure 17, 1703 warning screen;  Figure 18, step s1805; and paragraph [0133]); 

receive a second image of the embedded print pattern at the reading position (see Figure 18, step s1806); 

read the embedded print pattern (see Figure 18, steps 1807 and s1803).

Inoue does not expressively teach the processor executes the instructions to

automatically and dynamically adjust a size and a position of dynamic guides displayed on a display device of the mobile computing device to direct the user to position the mobile computing device and the field of view relative to the printed media;

correlate the read embedded print pattern with a source identification of the printed media; and 
identify the source identification of the printed media.

However, Graham in a similar teaching in the same field of endeavor teaches a system for determining an embedded print pattern within printed media (see Graham page 1, third paragraph and page 3) based on an image of the printed media (see page 1, first paragraph) as taught in Inoue wherein the system is further configured to 

correlate the embedded print pattern with a source identification of the printed media; and determine the source identification of the printed media (see page 4, image and first paragraph).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace information included in the embedded print pattern taught in Inoue with information about the source of the printed media taught in Graham to yield the predictable results of successfully identifying the source printer. 

Inoue in view of Graham does not expressively teach 

automatically and dynamically adjust a size and a position of dynamic guides displayed on a display device of the mobile computing device to direct the user to position the mobile computing device and the field of view relative to the printed media.

However, Le Henaff in a similar invention in the same field of endeavor teaches a mobile computing device associated with a user (see Le Henaff Figure 2, device 112 and Abstract) with imaging hardware to capture an image of an object within a field of view (see Figures 8B and 8C paragraph [0050]) and a processor configured to execute instructions (see claim 20) as taught in Inoue in view of Graham wherein the processor is to execute the instructions to 

automatically and dynamically adjust a size and a position of a dynamic guide displayed on a display device of the mobile computing device to direct the user to position the mobile computing device and the field of view relative an area of interest (see Figures 8B and 8C and paragraphs [0114]-[0115]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of having a dynamic guide on a display as taught in Le Henaff with the system taught in Inoue in view of Graham, the motivation being to ensure that a proper image of the printed media is taken. 

Inoue in view of Graham and Le Henaff does not expressively teach wherein there are plural dynamic guides. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the single dynamic guide of Inoue in view of Graham and Le Henaff with plural dynamic guides to yield the predictable results of successfully guiding a user to take a sufficient photo.

Regarding claim 15, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 14, and further teaches instructions executable by a processor: determine a position of the mobile computing device relative to the printed media (see Inoue paragraph [0133]).

Regarding claim 16, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 15, and further teaches instructions executable by a processor to: dynamically guide the user to an adjusted position of the mobile computing device relative to the printed media (see Inoue Figure 17, 1703 warning screen and paragraph [0133]).

Claims 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, U.S. Publication No. 2019/0007603 in view of Graham, “How The Intercept Outed Reality Winner” (retrieved at https://blog.erratasec.com/2017/06/how-intercept-outed-reality-winner.html#.Ya6uzvnMJaT, published June 2017); Le Henaff, WO2016/077934 (citations will be given to U.S. Publication No. 2018/0349695 which is the national stage entry of the reference) and Garcia Morate et al, U.S. Publication No. 2016/0373647.

Regarding claim 17, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 1, but does not expressively teach wherein the processor is to calculate an orientation of the imaging hardware relative to the printed media.

However, Garcia Morate in a similar invention in the same field of endeavor teaches a method of dynamically guiding a user to position a field of view of imaging hardware of a mobile computing device (see Garcia Morate Abstract) to take a picture of to encompass a region of an object (see Figures 18-20), wherein the mobile computing device comprises a processor (see paragraph [0026]) as taught in Inoue in view of Graham and Le Henaff wherein 

the processor is to calculate an orientation of the imaging hardware relative to the object (see paragraph [0035]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of determining orientation of the imaging hardware relative to an object being photographed as taught in Garcia Morate with the system photographing printed media as taught in Inoue in view of Graham and Le Henaff, the motivation being to aid the user in taking a properly oriented photo of such printed media.

Regarding claim 18, Inoue in view of Graham,  Le Henaff, and Garcia Morate teaches all the limitations of claim 17, and further teaches wherein the processor is to execute the instructions to dynamically guide the user to an adjusted orientation of the imaging hardware relative to the printed media (see Garcia Morate Figures 18-20 which has orientation guide 1502 and shaded box 1506 that change position to successfully take an image and paragraph [0056] as combined with Inoue paragraph [0038]).

Regarding claim 10, Inoue in view of Graham and Le Henaff teaches all the limitations of claim 7, but does not expressively teach wherein dynamically guiding the user to position the field of view of the imaging hardware to encompass the region of the printed content includes dynamically repositioning the dynamic guides as visual indicators on the display of the mobile computing device to direct the user to move the mobile computing device an orientation relative to the printed media.

However, Garcia Morate in a similar invention in the same field of endeavor teaches a method of dynamically guiding a user to position a field of view of imaging hardware of a mobile computing device (see Garcia Morate Abstract) to take a picture of to encompass a region of an object (see Figures 18-20) as taught in Inoue in view of Graham and Le Henaff wherein dynamically guiding the user to position the field of view of the imaging hardware to encompass the region of the object includes 

dynamically repositioning visual indicators on a display of the mobile computing device to direct the user to move the mobile computing device an orientation relative to the object (see Figures 18-20 which has orientation guide 1502 and shaded box 1506 that change position to successfully take an image and paragraph [0056]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of repositioning visual indicators for orientation as taught in Garcia Morate with the system taught in Inoue in view of Graham, the motivation being to ensure that a proper image of the printed media is taken. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637